DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 11/13/18 is acknowledged.  The traversal is on the ground(s) that no serious burden exists to not examine all the claims.  This is not found persuasive because the invention of claim 14 is patentably distinct from that of the instant invention, as discussed in the Requirement for Restriction/Election mailed on 9/13/18.  
The requirement is still deemed proper and is therefore made FINAL.

	Claims 1, 12, 13 and 15-20 are examined on the merits.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(Prior Rejection Maintained) Claim(s) 1, 12, 13, 15, 16, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Douglas (US 2007/0258889 Al).
The claimed invention is drawn to a Dps fusion protein comprising at least one foreign peptide fused to Dps, wherein said Dps fusion protein is capable of self-assembly into nanoparticles and is covalently conjugated with an oligosaccharide or polysaccharide derived form a bacterium, virus, fungus, parasite or a cancer.  The Dps fusion protein is a vaccine or a diagnostic agent.  The peptide comprises at least two identical amino acids with at least one amino acid selected from lysine, cysteine, tyrosine, aspartic acid, and glutamic acid and the at least two amino acids are suitable for conjugation to the oligosaccharide or polysaccharide.  The protein or peptide is fused to either or both the N and C terminus of the Dps and presented on the outside surface of the Dps.
For the purpose of examination, the recitation of vaccine and diagnostic agent are interpreted to read on intended uses of the claimed Dps fusion protein. 

Douglas teaches a fusion protein (see paragraph 2) comprising nanoparticles comprising protein cages, which may comprise non-viral subunit proteins including Dps-like proteins, such as those from Listeria innocua and mammalian ferritin protein. [see paragraph 16]  The nanoparticle can also comprise at least one protein or peptide {which inherently contains at least one of the amino acids} fused to the protein cage (see paragraphs 2, 12 and 282; having externally located moieties; (see paragraphs 199 and 338), protein cage comprises fusion protein such as a vaccine agent fusion) wherein said fusion protein is capable of self-assembly into nanoparticles (see paragraph 12) and said protein or peptide is presented on the outer surface of said fusion protein (see paragraph 2, externally located, see paragraph 338).  Douglas also teach that their protein cages can be used to present vaccine agents, such as subunits of viruses, or polysaccharides from bacteria. [see paragraphs 188-196]  In order to attached polysaccharides to the protein cage, Douglas teach that glycosylation cites can be added by modifying amino acid residues that permit glycosylation, such as addition of or substitution by one or more serine or threonine residues for O-linked glycosylation. [see paragraphs 281]  This teachings specifically addresses the claimed inventions requirement of at least a nanoparticle that possesses at least two identical amino acids suitable for conjugating an oligosaccharide or polysaccharide (i.e., through glycosylation of the protein cage).  Douglas further teachings an N- or C-terminal fusion protein (see paragraphs 338) and the co-expression of RGD (Arginine-Glycine-Aspartic acid) motif in surface exposed loops of protein cages, such as sHsp and CCMV.  Aspartic acid is one of the designated amino acids presently claimed as being involved in oligosaccharide or polysaccharide conjugation or that at least one serine or threonine can be added to the protein cage in order to facilitate glycosylation, such as with saccharides from bacteria.   Although Douglas does not 
Therefore, Douglas anticipates the instant invention.  

Response to arguments:
Applicant’s response has been considered, however, it is not persuasive.
Applicants have amended the claimed invention to require that the peptide that is fused separately to the Dps is foreign.  However, this peptide is at least two identical amino acids in length and is suitable for conjugation with oligosaccharides or polysaccharides.  Applicants have argued that Douglas does not teach that the peptide present on their protein cages are foreign, rather they are mutated from a native protein to something that isn’t native and results in added glycosylation sites. [see paragraph 281]  
In response, the Examiner agrees the mutations that Douglas teaches in paragraph 281 involve a native peptide. Paragraph 281 teaches “The alteration may be made, for example, by the addition of, or substitution by, one or more serine or threonine residues to the native sequence polypeptide (for O-linked glycosylation sites).”  Therefore, adding one or more serine or threonine amino acids would read on the claimed foreign peptide.  Douglas does teach adding a foreign peptide as claimed.   
Applicants also argue that the process of covalently conjugating the foreign peptide with an oligosaccharide or polysaccharide is different from that of Douglas.  In response, MPEP § 2113 recites, “Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Therefore, the product claimed appears to be the same as that of the prior art and as a result the process in which it was made does not impact the patentability of the instant invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(Prior Rejection Maintained) Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas as applied to claims 1, 12, 13, 15, 16, 17, 19 and 20 above, and further in view of Hanna et al. (Microbial Cell Factories, 2007, Vol. 6, No. 11).
The claimed invention also requires that the saccharide and Dps are from the same bacterium.
The teachings of Douglas are summarized above.  While they do teach that protein cages of their invention can be modified by adding or substituting at least one amino acid that permits glycosylation (i.e., addition of an oligosaccharide or polysaccharide from bacteria) they do not teach that the Dps protein cage and the saccharide are from the same bacterium.  
Hanna et al. teach that Dps proteins possess mannose containing oligosaccharides. [see page 5, right column]  

Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648